Name: 93/22/EEC: Commission Decision of 11 December 1992 laying down the model of the movement documents referred to in Article 14 of Council Directive 91/67/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  transport policy;  marketing;  health
 Date Published: 1993-01-25

 Avis juridique important|31993D002293/22/EEC: Commission Decision of 11 December 1992 laying down the model of the movement documents referred to in Article 14 of Council Directive 91/67/EEC Official Journal L 016 , 25/01/1993 P. 0008 - 0012 Finnish special edition: Chapter 3 Volume 48 P. 0024 Swedish special edition: Chapter 3 Volume 48 P. 0024 COMMISSION DECISION of 11 December 1992 laying down the model of the movement documents referred to in Article 14 of Council Directive 91/67/EEC(93/22/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquatic animals and products (1), and in particular Article 14 thereof, Whereas certain aquaculture animals may carry disease causing agents without however being susceptible thereto; Whereas it is necessary, when introducing these animals, their eggs and gametes into zones or farms which are free of such diseases, to provide for certain health guarantees; Whereas these health guarantees must be entered in a movement document signed by the official service, certifying that the animals are complying with the guarantees laid down in Directive 91/67/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The transport document referred to in Article 14 (1) (a) and the one referred to in Article 14 (1) (b) of Directive 91/67/EEC must be drawn up in accordance with the model laid down in Annex I. Article 2 The transport document referred to in Article 14 (2) (a) and the one referred to in Article 14 (2) (b) of Council Directive 91/67/EEC must be drawn up in accordance with the model laid down in Annex II. Article 3 The Member States shall bring into force the laws, regulations and administrative positions necessary to comply with this Decision by 1 January 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. ANNEX I MODEL MOVEMENT DOCUMENT FOR LIVE FARMED FISH, MOLLUSCS AND CRUSTACEANS, THEIR EGGS AND GAMETES REFERRED TO IN ARTICLE 14 (1) OF DIRECTIVE 91/67/EEC This document (1) must accompany the consignment to be introduced into: - an approved zone (2) - an approved farm (3). I. Origin of the consignment Member State of origin: Farm of origin: Name: Address: II. Description of the consignment Live animals Eggs Gametes Species Common name Scientific name Quantity Number Total weight Average weight III. Destination of the consignment Member State of destination: Consignee: Name: Address: Place of destination: IV. Means of transport Nature: Identification: V. Health attestation I, the undersigned, hereby certify that the animals or the products forming the present consignment originate from (4): (a) the following zone: (5), approved for the following disease(s): , in accordance with Decision (6); (b) the following farm: (7), approved for the following disease(s): , in accordance with Decision (8); (c) the following farm (9), situated in a non-approved zone, containing no fish, molluscs or crustaceans (10) belonging to the susceptible species referred to in Annex A column 2, lists I and II of Directive 91/67/EEC, and is not connected with a watercourse or with coastal or estuarial waters. Done at , on Name of official service: (Name in capitals) (Name and function of signing officer) (Signature) Stamp of official service (11) This document must be drawn up at least in the language or languages of the Member State of destination. (12) Delete the inappropriate. (13) Description of the zone. (14) Mention the reference to the Community Decision on the basis of which the approval has been granted. (15) Name and address of farm. ANNEX II MODEL MOVEMENT DOCUMENT FOR LIVE WILD FISH, MOLLUSCS OR CRUSTACEANS, THEIR EGGS OR GAMETES REFERRED TO IN ARTICLE 14 (2) OF DIRECTIVE 91/67/EEC This document (1) must accompany the consignment to be introduced into: - an approved zone (2) - an approved farm (3). I. Origin of the consignment Member State of origin: Place of origin: II. Description of the consignment Live animals Eggs Gametes Species Common name Scientific name Quantity Number Total weight Average weight III. Destination of the consignment Member State of destination: Consignee: Name: Address: Place of destination: IV. Means of transport Nature: Identification: V. Health attestation I, the undersigned, hereby certify that the animals or the products forming the present consignment originate from the following zone: (4), approved for the following disease(s): , in accordance with Decision (5). Done at , on Name of official service: (Name in capitals) (Name and function of signing officer) (Signature) Stamp of official service (6) This document must be drawn up at least in the language or languages of the Member State of destination. (7) Delete the inappropriate. (8) Description of the zone. (9) Mention the reference to the Community Decision on the basis of which the approval has been granted.